Case 19-12122-KG Doc 648 Filed 01/02/20 Page1of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

)
In re: ) Chapter 11

)
FOREVER 21, INC., et ai,,! ) Case No. 19-12122 (KG)

)
Debtors. ) Gointly Administered)

)

DECLARATION OF DISINTERESTEDNESS OF KASZNAR LEONARDOS
ADVOGADOS PURSUANT TO THE ORDER (I) AUTHORIZING THE DEBTORS
TO RETAIN AND COMPENSATE PROFESSIONALS UTILIZED IN THE
ORDINARY COURSE OF BUSINESS AND (II) GRANTING RELATED RELIEF

 

 

 

I, Filipe da Cunha Leonardos, declare under penalty of perjury:

1. Jam a senior partner of KASZNAR LEONARDOS ADVOGADOS, located at Rua
Te6filo Otoni N° 63, 6" fl, Centro, Rio de Janeiro, RJ, Brazil, 20090-080 (the “Firm”),

2. Forever 21, Inc. and certain of its affiliates, as debtors and debtors in possession
(collectively, the “Debtors”), have requested that the Firm provide Brazil intellectual property
services to the Debtors, and the Firm has consented to provide such services.

3. This Declaration is submitted in compliance with the Order (1) Authorizing The
Debtors To Retain And Compensate Professionals Utilized In The Ordinary Course Of Business
And (Il) Granting Related Relief (the “OCP Order”), which OCP Order I have reviewed. |
understand the limitations on compensation and reimbursement under such OCP Order.

4. The Firm is a legal services firm, relating to Intellectual Property law in Brazil.

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’

service address is: 3880 N. Mission Road, Los Angeles, California 90031.
Le
Case 19-12122-KG Doc 648 Filed 01/02/20 Page 2of5

5. The Firm has provided services to the Debtors prior to the Petition Date of
September 29, 2019.
6. The Firm may have performed services in the past, may currently perform services,

and may perform services in the future in matters unrelated to the Debtors or these chapter 11 cases
for persons that are parties in interest in the Debtors’ chapter 1! cases. The Firm, however, does
not perform services for any such person in connection with the Debtors or these chapter 11 cases,
or have any relationship with any such person, their attorneys, or accountants that would be adverse
to the Debtors or their estates.

7. As part of its customary practice, the Firm is retained in cases, proceedings, and
transactions involving many different parties, some of whom may represent or be employed by the
Debtors, claimants, and parties in interest in these chapter 11 cases.

8. Neither I] nor any principal, partner, director, officer of, or professional employed
by, the Firm has agreed to share or will share any portion of the compensation to be received from
the Debtors with any other person other than the principal and regular employees of the Firm.

9. Neither I nor any principal, partner, director, officer, of, or professional employed
by, the Firm, insofar as I have been able to ascertain, holds or represents any interest adverse to
the Debtors or their estates with respect to the matter(s) upon which the Firm is to be employed.

10. The Firm is a “disinterested person” as that terms is deined in section 101(14) of
the Bankruptcy Code.

11. The Firm intends to bill the Debtors for professional services rendered in
connection with these chapter 11 cases, in accordance with the OCP Order, with such bill to include

compensation for services based on the hourly rates set forth below, plus reimbursement of actual
Case 19-12122-KG Doc 648 Filed 01/02/20 Page3of5

and necessary expenses and other charges incurred by the Firm. The principal designated to

represent the Debtors and their current standard rates are:

Kasznar Schedule of Fees

 

 

   
    
  
 
 

Leonardos
Hourly fees of our
INTELLECTUAL Professi
ionals
PROPERTY
BRAZIL .
Zl Amounts in USD
Hourly
Trademarks and Licensing Initials Rate
Filipe da Cunha Leonardos FCL 700,00
Liz Carneiro L. Starling LS 300,00
Flavia Tremura Polli Rodrigues (SP} FBT 500,00
Thereza G. Curi Abranches TGCA 500,00
Adriana Loureiro José ALI 270,00
Anita Monika 8. Cordeiro Guerra AMCG 270,00
Carolina Caetano CBC 270,00
Cinara Romanelli CR 270,00
Debora Coelho DC 270,00
Gabriela Faulhaber GFS 270,00
Gisela Glissmann GRG 270,00
Larissa Nunes Pietoso (SP) LNP 270,00
Marcelo Mello Bezerra MMB = 270,00
Michelle Melo da Silva Barciella MMS58 270,00
Monica Martins Patrizi MMP 270,00
Monica Simas Medeiros MSM 270,00
Patricia Schneider PS 270,00
Vivian de Melo Silveira VMS 270,00
Others OTM 250,00
Case 19-12122-KG Doc 648

Kasznar (")

 

Filed 01/02/20

Page 4 of 5

Schedule of Fees

 

 

Leonardos
Hourly fees of our
INTELLECTUAL Profession als
PROPERTY
B iL Amounts in USD
Hourly
Litigation Initials Rate
Cléudio R. Barbosa (SP) CRB 475,00
Elisabeth Kasznar Fekete (SP) EKF 475,00
Gabriel F. Leonardos GFL 475,00
Rafae! Lacaz Amaral RLA 475,00
Anderson Ribeiro AR 450,00
Fernanda Cchin Ribeiro Magalhdes FM 450,00
Nancy Satiko Caigawa (SP) NSC 450,00
Gustavo Coutinho Marques Bacalhau GCMB 425,00
Aline F. de Carvalho da Silva AFCS 350,00
Amanda Prota AP 350,00
Isis Moret Souza Valaziane IMS 350,00
Ligia Ferreira Marcondes Rocha LFMR 350,00
Luciana Y. H. Minada (SP) LYHM 350,00
Rafael Pinho RP 300,00
Lucas Ribeiro Vieira Rezende (SP) LRV 300,00
Ana Flavia Maciel Correa AFC 250,00
Fabiana Zibetti Bazhuni FZB 250,00
Gabriel Oliveira Guilherme GOG 250,00
tsabella Estabile IE 250,00
Larissa Ferreira Martins (SP) LFM =250,00
Others OTM 250,00

12. The Firm does not keep time records in one-tenth of an hour increments in the

ordinary course of business. The firm keep time records in 10 minutes increments.

13.  Asof the Petition Date, the Firm held a prepetition retainer of $0.

14. The Debtors owe the Firm $ 1,200.00 for prepetition services, the payment of which

is subject to limitations contained in title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

4
Case 19-12122-KG Doc 648 Filed 01/02/20 Page5of5

15. As of the Petition Date, which was the date on which the Debtors commenced these
chapter 11 cases, the Firm was not party to an agreement for indemnification with certain of the
Debtors.

16. The Firm is conducting further inquiries regarding its retention by any creditors of
the Debtors, and upon conclusion of that inquiry, or at any time during the period of its
employment, if the Firm should discover any facts bearing on the matters described herein, the
Firm will supplement the information contained in this Declaration.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Date: December 17'*, 2019

 

Filipe da Cunha Leonardos
